


Exhibit 10.1


TERMS OF 2012 RESTRICTED STOCK AWARD1


Participants:
All members of Delta's Board of Directors (the “Board”) who are not employees of
Delta (“Non-Employee Directors”). These directors are:

Roy J. Bostock
Mickey P. Foret
John S. Brinzo
David R. Goode
Daniel A. Carp
Paula Rosput Reynolds
David G. DeWalt
Kenneth B. Woodrow
Shirley C. Franklin
 



Type of Award:
Restricted Stock, as defined and granted under the Delta 2007 Performance
Compensation Plan (the “2007 Plan”).



Grant Date:
June 15, 2012



Number of
Shares:
The number of shares of Restricted Stock granted to each Non-Employee Director
shall equal the result of the following formula: $115,000 divided by Y, where

        
Y = the closing price of Delta Common Stock, par value $0.0001 per share, on the
New York Stock Exchange on the Grant Date.
Partial Shares:
Any partial shares resulting from the above formula will be ignored and the
aggregate shares of Restricted Stock for each Non-Employee Director will be
rounded up to the nearest whole ten shares.

Vesting:
Each grant awarded to a Non-Employee Director under the terms of this Exhibit 1
(a “2012 Grant”) will vest (the “Vesting Date”) on the earlier of (1) June 15,
2013 and (2) the date of Delta's 2013 Annual Meeting of Stockholders, subject to
such Non-Employee Director's continued service as a member of the Board on the
Vesting Date.

Accelerated
Vesting:
Notwithstanding the forgoing, accelerated vesting will occur prior to the
Vesting Date as follows: individual 2012 Grants shall immediately vest on the
date such Non-Employee Director ceases to be a member of the Board due to death
or Disability. For purposes of the 2012 Grant, “Disability” shall mean the
Non-Employee Director's inability to perform his or her duties as a member of
the Board for a period of 180 or more days as a result of a demonstrable injury
or disease.



Forfeiture:
Except as expressly set forth above, a Non-Employee Director shall immediately
forfeit any unvested Restricted Stock on the date such Non-Employee Director
ceases to be a member of the Board for any reason, other than due to death or
Disability.



_________________________
1 In accordance with these terms, each Non-Employee Director received 11,210
shares of Restricted Stock on June 15, 2012. This is equal to $115,000 divided
by $10.26 (the closing price of Delta Common Stock on the New York Stock
Exchange on June 15, 2012), rounded up to the nearest whole ten shares.


